DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 August 2022 was filed after the mailing date of the Allowability Notice on 26 May 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
The new references submitted by the Applicant have been carefully considered, especially US 2,071,216 (“Powell”).  Powell teaches a broad gold composition overlapping the instant claims.  However, Powell teaches that in order to create a homogenized structure in the gold, a prolonged heat treatment would be necessary (p. 1, col 2 thru p.2, first col).  Powell seeks specifically to avoid that treatment and describes that the heat treatments applied to the gold after the cold rolling are to remove work hardening.  Powell teaches that these are done for up to 5 minutes.  Compare this with the instant specification, which teaches that the gold alloy is heat treated for a time of 12 hours after the cold work (DESCRIPTION OF EMBODIMENTS).  Thus it is believed that the prior art Powell seeks to avoid the same type of processing disclosed by applicant as creating the claimed structure of the gold wherein the amount of Au-rich and Pt-rich phases is 1.4% by area or less in any cross section of the gold alloy.  
Applicant seeks a gold alloy having specific magnetic properties for medical applications.  Powell does not envision any magnetic properties.  Applicant claims the gold alloy having very specific structure of segregation.  Powell does not disclose what is the degree of segregation after the alloy has been annealed and hardened. There is not evidence that the annealing treatments of Powell of 1-5 minutes would be sufficient to achieve the inventive low levels of segregation that allow the specific magnetic properties applicant achieves. 
When the evidence is reviewed as a whole, evidence of patentability outweighs evidence against patentability.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734